Order entered March 30, 2015




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-15-00133-CR

                           HENRY DOUGLAS HARRELL, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law No. 1
                                     Grayson County, Texas
                               Trial Court Cause No. 2014-1-1145

                                           ORDER
        The Court GRANTS court reporter Misty Skinner’s motion for extension of time to file

the reporter’s record.

        We ORDER Ms. Skinner to file the reporter’s record within THIRTY (30) DAYS from

the date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE